ORDER
PER CURIAM.
Movant appeals the denial of his Rule 29.15 motion after an evidentiary hearing. Movant claims that the motion court’s findings of fact and conclusions of law regarding four of her ineffective assistance of counsel claims are insufficient to provide our court with a meaningful review upon appeal. We note that the motion court did not specifically address these claims. However, the motion court need not make any findings of fact and conclusions of law on claims that are unsupported by substantive evidence. McDonald v. State, 758 S.W.2d 101, 104 (Mo.App., E.D.1988). Since we find that the allegations in the present case were not supported by substantive evidence there was no error in the motion court’s findings of fact and conclusions of law.
The motion court’s findings regarding the remaining two claims are not clearly erroneous and an extended opinion would have no precedential value. We, therefore, affirm the judgment pursuant to Rule 84.-16(b).